Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00831-CR

                                Douglas Oneil BARNES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. CR13-001
                       Honorable M. Rex Emerson, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 19, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice